To compel respondent to vacate an order allowing an alias writ of replevin.
Granted February 25, 1891, with costs.
In November, 1889, the first writ was issued out of the Clare circuit, at the instance of one Hall for the recovery of a quail*122tity of logs in a lake upon which relator’s property abutted. When the demand was made, and when the sheriff seized the logs, relator disclaimed any interest in or claim upon said logs, or right to possession thereof, and denied having either actual or constructive possession, but insisted that the logs could and should be removed from the lake across other lands, and not through or over relator’s lands; that the sheriff afterwards made return of the sei’vice, reciting the seizure, the giving of bond by plaintiff, and the delivery of the logs to said plaintiff; that afterwards, on January 12‘, 1891, after the cause had been at issue since December 26, 1889, and had been noticed for trial for several terms of court, plaintiff moved the court for an alias writ, setting forth that the return was incorrect in that the logs had not been delivered to plaintiff, and asking that the sheriff be allowed to file an amended return.
The amended return was allowed and afterwards filed, and showed that relator had refused to allow the logs to be taken across his premises; and that in consequence the sheriff was unable “to deliver the logs out of the lake to plaintiff,” whereupon plaintiff took out the alias .writ.
Relator insisted that the only issue between himself and plaintiff in the replevin suit was the right of plaintiff to take the logs, hy a short cut, over relator’s lands to the railroad, and that after issue joined and such a lapse of time plaintiff was. not entitled to the alias writ. Citing, Pierce vs. Rehfus, 35 M., 53; Montgomery vs. Merrill, 36 M., 97; Gray vs. Circuit Judge, 49 M., 628 (531); Low vs. Ct. J., 61 M., 35 (722).